DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0395244 (“Lee”) in view of that articles by Ferdinandus J.H. van Assche, et al., entitled “On the intrinsic moisture permeation rate of remote microwave plasma-deposited silicon nitride layers” in Thin Solid Films 558 (2014) pp. 54-61 (“Van Assche”).	3
B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Van Assche, as applied to claim 1 above, and further in view of US 2012/0261788 (“Lin”).	8
C. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Van Assche, as applied to claim 1 above, and further in view of US 2018/0286744 (“Yamaguchi”).	9
D. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Van Assche and Lin, as applied to claim 2 above, and further in view of Yamaguchi.	11
III. Pertinent Prior Art	11
Conclusion	12


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0395244 (“Lee”) in view of that articles by Ferdinandus J.H. van Assche, et al., entitled “On the intrinsic moisture permeation rate of remote microwave plasma-deposited silicon nitride layers” in Thin Solid Films 558 (2014) pp. 54-61 (“Van Assche”).
Claim 1 reads,
1. A semiconductor device manufacturing method, comprising: 
[1] laminating a thermally-decomposable organic material on a substrate having a recess formed therein; 
[2] laminating a silicon nitride film on the organic material; and 
[3] heating the substrate to a predetermined temperature so as to thermally decompose the organic material, and to desorb the organic material under the silicon nitride film through the silicon nitride film so as to form an air gap between the silicon nitride film and the recess, 
[4] wherein in laminating the silicon nitride film, the silicon nitride film is laminated on the organic material with microwave plasma in a state in which a temperature of the substrate is maintained at 200 degrees C or lower.  

With regard to claim 1, Lee discloses, generally in Figs. 5A-5E and 11J-11K,
1. A semiconductor device manufacturing method, comprising: 
[1] laminating a thermally-decomposable organic material 45, 356 on a substrate 41, 301 having a recess [not labeled in Fig. 5A, R2 in Fig. 11J] formed therein [¶¶ 49-50, 104-105; Figs. 5B-5C, 11J-11K]; 
[2] laminating a silicon nitride film 47, 358 on the organic material [¶¶ 51, 64, 87, 106; Figs. 5D, 11L]; and 
[3] heating the substrate to a predetermined temperature [250º C to 800º C; ¶ 27] so as to thermally decompose the organic material, and to desorb the organic material under the silicon nitride film 47, 358 through the silicon nitride film so as to form an air gap between the silicon nitride film 47, 358 and the recess [not labeled in Fig. 5A, R2 in Fig. 11J to form air gap regions GP1, GP in Figs. 5E and 11M, respectively, upon thermal decomposition of polymer 45, 356] [¶ 27 and Fig. 2; ¶¶ 52, 107], 
[4] wherein in laminating the silicon nitride film 47, 358, the silicon nitride film 47, 358 is laminated on the organic material with … plasma in a state in which a temperature of the substrate is maintained at 200 degrees C or lower [i.e. 50º C to 200º C; ¶¶ 27, 62; Fig. 2].

With regard to feature [4] of claim 1, Lee lacks only an indication that the plasma used to deposit the permeable or silicon nitride film 47, 358 is a microwave plasma.  Lee does however require the temperature at which the silicon nitride film 47, 358 is deposited to stay below the thermal decomposition temperature of the polymer 45, 356; otherwise, said polymer would decompose during the deposition of the silicon nitride film.  Lee further explains that the capping layer 47, 358 can be porous or that is must at least be permeable in order to allow the monomers, e.g. M1, M2, and decomposition products of the thermally decomposable polymer 45, 356 (made by polymerization of monomers M1 and M2 [¶ 27; Fig. 2]) to permeate through the capping layer 47, 358 (Lee: ¶¶ 51, 56, 63, 87).
Van Assche teaches a method of depositing an intrinsically permeable, porous silicon nitride film on a polymer film (PEN or PET) using a microwave plasma apparatus at a low temperature of e.g. 100 ºC or 110 ºC (Van Assche: title; abstract; p. 55 at 2nd and 3rd full ¶¶; Table 1 on p. 56; § 2.1 at pp. 55-56).  Van Assche explains that the deposition parameters, including the total flow rate and relative flow rates of silane and ammonia allow control over the permeability (Van Assche: § 3 at pp. 57-60 –especially Table 2, Fig. 6a and associated discussion of permeability at pp. 58-60).
Van Assche further teaches that the microwave plasma apparatus is commercially available (“Roth & Rau AK 800”, p. 55, right col.) and includes (1) a temperature controlled substrate holder to control the temperature to the 100 ºC or 110 ºC used to deposit the silicon nitride film, and (2) a plasma processing part that supplies microwaves to decompose the silane and ammonia to form the silicon nitride (§ 2.1 at p. 55; Fig. 1 at p. 56). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the plasma process apparatus of Lee as a microwave plasma processing apparatus including a temperature controlled substrate holder, as taught in Van Assche, in order to enable the deposition of a permeable silicon nitride film at a temperature below 200 ºC, e.g. 100 ºC or 110 ºC, that prevents the thermal decomposition of the polymer 45, 356 until the thermal deposition is intentionally performed in the anneal chamber 130, 130b at the temperature of 250 ºC to 800 ºC (Lee: ¶ 27).  
This is all of the features of claim 1.

Claim 5 reads,
5. A semiconductor device manufacturing system, comprising: 
[1] a laminating apparatus configured to laminate a thermally-decomposable organic material on a substrate having a recess formed therein; 
[2] 19a plasma processing apparatus configured to laminate a silicon nitride film on the substrate, on which the organic material has been laminated, using plasma; and 
[3] an annealing apparatus configured to heat the substrate, on which the silicon nitride film has been laminated, to a predetermined temperature so as to thermally decompose the organic material, and to desorb the organic material under the silicon nitride film through the silicon nitride film so as to form an air gap between the silicon nitride film and the recess, 
[4a] wherein the plasma processing apparatus includes: 
[4b] a processing container; 
[4c] a stage provided inside the processing container and configured to place the substrate thereon; 
[4d] a temperature controller configured to control a temperature of the substrate placed on the stage to 200 degrees C or lower; and 
[4e] a plasma processing part configured to supply microwaves into the processing container to form a gas supplied into the processing container into plasma and to laminate, by the plasma, a silicon nitride film on the substrate on which the organic material has been laminated.

With regard to claim 5, Lee discloses, generally in Figs. 6-8,
5. A semiconductor device manufacturing system, comprising: 
[1] a laminating apparatus 120 configured to laminate a thermally-decomposable organic material 45, 356 on a substrate 41, 301 having a recess formed therein [¶¶ 59-62]; 
[2] 19a plasma processing apparatus 140, 140a configured to laminate a silicon nitride film 47, 358 on the substrate 41, 301, on which the organic material 45, 356 has been laminated, using plasma [¶¶ 64, 70]; and 
[3] an annealing apparatus 130, 130b configured to heat the substrate [¶¶ 63, 71], on which the silicon nitride film 47, 358 has been laminated, to a predetermined temperature [250º C to 800º C; ¶ 27] so as to thermally decompose the organic material 45, 356, and to desorb the organic material 45, 356 under the silicon nitride film 47, 358 through the silicon nitride film 47, 358 so as to form an air gap GP, GP1 between the silicon nitride film 47, 358 and the recess [not labeled in Fig. 5A, R2 in Fig. 11J], 
[4a] wherein the plasma processing apparatus 140, 140a includes: 
[4b] a processing container [generally at 140, 140a, as shown in Figs. 6 and 8]; 
[4c] a stage [shown at the circle larger than the wafer W in Figs. 6 and 8 but not labeled] provided inside the processing container and configured to place the substrate 41, 301 thereon; 
[4d] … [not taught] …  
[4e] a plasma processing part … to form a gas supplied into the processing container into plasma and to laminate, by the plasma, a silicon nitride film 47, 358 on the substrate 41, 301 on which the organic material 45, 356 has been laminated [inherent since the capping layer 47, 358 deposition chamber 140, 140a is configured as a PECVD apparatus; ¶ 64].

With regard to features [4d] and [4e] of claim 5, Lee does not show the temperature controller or the plasma processing part “configured to supply microwaves into the processing container”.  
As explained above, Van Assche further teaches that the microwave plasma apparatus is commercially available (“Roth & Rau AK 800”, p. 55, right col.) and includes (1) a temperature controlled substrate holder to control the temperature to the 100 ºC or 110 ºC used to deposit the silicon nitride film, and (2) a plasma processing part that supplies microwaves to decompose the silane and ammonia to form the silicon nitride (§ 2.1 at p. 55; Fig. 1 at p. 56). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the plasma process apparatus of Lee as a microwave plasma processing apparatus including a temperature controlled substrate holder, as taught in Van Assche, in order to enable the deposition of a permeable silicon nitride film at a temperature below 200 ºC, e.g. 100 ºC or 110 ºC, that prevents the thermal decomposition of the polymer 45, 356 until the thermal deposition is intentionally performed in the anneal chamber 130, 130b.  
This is all of the features of claim 5.

B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Van Assche, as applied to claim 1 above, and further in view of US 2012/0261788 (“Lin”).
Claim 2 reads,
2. The semiconductor device manufacturing method of Claim 1, wherein the silicon nitride film is laminated on the organic material at a thickness ranging from 3 nm to 5 nm.  
The prior art of Lee in view of Van Assche, as explained above, teaches each of the features of claim 1. 
Lee does not provide the thickness of the porous or permeable silicon nitride film 47, 358.  Van Assche teaches that the silicon nitride films, which are intended for use as a barrier to moisture permeation, are made to thicknesses of 95 to 180 nm, thereby suggesting to one having ordinary skill in the art that the silicon nitride film 47, 358 in Lee should be made significantly thinner in order to allow escape of the thermally decomposed polymer 45, 356. 
Lin effectively teaches the same process as disclosed in Lee including most of the features of claim 1 as follows:
1. A semiconductor device manufacturing method, comprising: 
[1] laminating a thermally-decomposable organic material 116 on a substrate 102 having a recess 112 formed therein [Lin: Figs. 1E-1H; ¶¶ 32-35]; 
[2] laminating a silicon nitride film 118 on the organic material 116 [¶ 36; Fig. 1I]; and 
[3] heating the substrate to a predetermined temperature so as to thermally decompose the organic material 116, and to desorb the organic material 116 under the silicon nitride film 118 through the silicon nitride film so as to form an air gap 120 between the silicon nitride film 118 and the recess 112 [¶¶ 39-40; Fig. 1J], 
[4] wherein in laminating the silicon nitride film 118, the silicon nitride film 118 is laminated on the organic material 116 with … plasma … [¶ 36].
Lin further teaches that the silicon nitride film 118 can be from 5 nm to 55 nm thick and therefore overlaps the claimed range at the end [Lin: ¶ 36, last sentence].  Therefore Lin teaches one having ordinary skill in the art how thin a silicon nitride film may be made in order to allow a thermally decomposed polymer to escape therethrough. 
Inasmuch as Lee discloses that a second capping layer 49, 360 can be deposited on the first silicon nitride capping layer 47, 358, after the thermal decomposition and associated formation of the air gap GP1, GP (Lee: Figs. 5F, 11M; ¶¶ 54-56, 87, 107) it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make said first silicon nitride capping layer 47, 358 at the very thin end of the range in Lin in order to aid the removal of the thermally decomposed polymer 45, 356, thereby suggesting a thickness of e.g. e.g. 5 nm.   
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
This is all of the features of claim 2.

C. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Van Assche, as applied to claim 1 above, and further in view of US 2018/0286744 (“Yamaguchi”).
Claim 4 reads,
4. The semiconductor device manufacturing method of Claim 1, wherein the organic material is a polymer having a urea bond generated by polymerization of multiple types of monomers.  
The prior art of Lee in view of Van Assche, as explained above, teaches each of the features of claim 1. 
With regard to claim 4, Lee further discloses, 
4. The semiconductor device manufacturing method of Claim 1, wherein the organic material 45, 356 is a polymer having a … bond generated by polymerization of multiple types of monomers M1, M2 [¶¶ 27; Fig. 2].  
Lee does not indicate that the polymer generated by the monomers, M1 and M2, form a urea bond. 
Yamaguchi teaches a method of using a thermally-decomposable, sacrificial polymer for various processes in manufacturing a semiconductor device that includes vapor deposition of the polymer from a mixture of different monomers (Yamaguchi: Fig. 12, 14B; ¶¶ 68, 69, 73) in a CVD apparatus (Fig. 16; ¶ 75) in a temperature range necessarily less than the temperature at which decomposition occurs (just as in Lee) and eventually the thermal decomposition (depolymerization) of the polymer at a higher temperature, e.g. 300 ºC to 400 ºC (just as in Lee), (Yamaguchi: e.g. ¶¶ 63, 74, 92).  Yamaguchi further teaches that the plurality of different monomers making up the polymer include a (di)amine and a (di)isocyanate to form a polyurea (id. and Figs. 12, 13A-13D, 14B; ¶¶ 68-69, 73).
Inasmuch as Lee also teaches the use of two monomers M1, M2 to form a thermally-decomposable, sacrificial polymer material 45, 356, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an amine monomer and an isocyanate monomer to form a polyurea, because Yamaguchi teaches that this combination of monomers and the polymer formed therefrom is suitable for the same purpose of making a thermally-decomposable, sacrificial polymeric material used to make semiconductor devices, that is also capable of permeating through other films upon thermal decomposition, as shown in, e.g., Yamaguchi’s Figs. 5R-5S (¶ 63).  As such, the selection of the materials of Yamaguchi to be used in Lee amounts to obvious material choice.  (See MPEP 2144.07.)

D. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Van Assche and Lin, as applied to claim 2 above, and further in view of Yamaguchi.
Claim 3 reads,
3. The semiconductor device manufacturing method of Claim 2, wherein the organic material is a polymer having a urea bond generated by polymerization of multiple types of monomers.  
The prior art of Lee in view of Van Assche and Lin, as explained above, discloses each of the features of claim 2. 
Claim 3 recites the same features as recited in claim 4.  As such, Yamaguchi is applied as above under the rejection of claim 4 for showing that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a (di)amine monomer and a (di)isocyanate monomer to form a polyurea, because Yamaguchi teaches that this combination of monomers and the polymer formed therefrom is suitable for the identical purpose of making a thermally-decomposable, sacrificial polymeric material used to make semiconductor devices, that is also capable of permeating through other films upon thermal decomposition, as shown in, e.g., Yamaguchi’s Figs. 5R-5S (¶ 63).  As such, the selection of the materials of Yamaguchi to be used in Lee amounts to obvious material choice.  (See MPEP 2144.07.)

III. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) US 2020/0152656 is cited for sharing both Assignee and Inventors with the Instant Application and teaches each of the features of at least claims 1 and 4 except for the microwave plasma.  See Figs. 6-9 and ¶¶ 39, 42, 47, 58, and 63.
(2) US 2020/0152478 is cited for sharing both Assignee and Inventors with the Instant Application and teaches each of the features of at least claims 1 and 4 except for the microwave plasma.  See Figs. 2-8 and ¶¶ 32, 36, 39, 45, 63, and 65.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814